Appleton, C. J.
Ebenezer Warner, from whom both parties derive their claim of title, upon the fifth day of February, 1840, conveyed the premises in controversy to Henry Warner and *574Joseph Warner, who, on the same day, gave back to their grantor a life lease of the premises then conveyed, to hold “during the term of his life.”
January 3, 1842, Henry Warner conveyed to the defendant his undivided half of the premises deeded to him February 5, 1840, by Ebenezer Warner.
March 28, 1843, Ebenezer Warner, by deed of that date, bargained, sold, transferred, assigned, conveyed and forever quit-claimed to Joseph Warner, the defendant, all his right, title and interest in the life lease he then held of the premises.
By the last named conveyance the life estate of Ebenezer Warner was merged in the reversion of which the defendant was seized. He thus was the owner of the whole estate in fee. “Merger is the annihilation by act of law of the less in the greater of two vested estates, meeting without any intervening estate, in the same person, in the same right. Thus, for example, when A., tenant for life, with reversion to B. in fee, surrenders his estate to B., or B. releases to A. in fee. By this union A.’s life estate is absorbed in the inheritance; and the consequence is the annihilation of the estate in reversion.” 3 Greenl. Cruise, Title 39, §§ 1 and 2. Merger.
In this state of the title S'eth W. Eells, having obtained a judgment against the defendant, upon the second day of March, 1844, disregarding the conveyance from Henry Warner, levied upon the reversion in one half of the premises in common and undivided.
On the seventeenth day of'May, 1845, Seth W. Eells conveyed the premises embraced in his levy to John Hodgdon, who filed a. petition for a partition of the premises, conveyed by Ebenezer Warner to Joseph and Henry Warner, claiming an undivided half part of the same. In this petition Joseph Warner, Henry Warner and Ebenezer Warner were made parties, and due notice given them of the pendency of the petition for partition. No objection being made, partition was ordered, and commissioners appointed, who, on the twenty-ninth day of April, 1846, made *575partition, by metes and bounds, of the reversion, which being returned to court, was accepted and entered of record.
It is objected that the levy of Eells and the partition of Hodgdon are defective. It is obvious, that if valid, the plaintiffs, whose title is derived from Hodgdon, are entitled to recover.
But assuming the levy and the partition as invalid, still the plaintiffs have made out a perfect title by adverse possession. John Hodgdon, on the seventeenth day of April, 1850, conveyed by deed the premises in controversy to Shepherd Cary, from whom the title passed by descent to these plaintiffs. Cary entered under his deed, and during his life, was in the open, notorious, exclusive and adverse possession of the same. The plaintiffs succeeded to his estate, and their possession had the same characteristics. This occupation, thus exclusive, continued and adverse, had continued for over twenty years, when the defendant entered upon the premises with a full knowledge, or means of knowledge, of the facts.
"When Hodgdon conveyed to Cary, in 1850, there was no existent estate in reversion, so far as regards the premises in contro versy. The attachment of the life estate of Ebenezer Warner in the suit of Cary against him, was void, the writ containing the money counts. The levy subsequently made on the judgment recovered, was long after the life estate had been conveyed to the defendant, and the record of that conveyance made. The attachment of the life estate of Ebenezer Warner at the suit of John Hodgdon was followed by a judgment and levy upon lands other than those in controversy. It follows that the plaintiffs are not affected by the levies upon the execution recovered against Ebenezer Warner, to which we have referred.
If the legal proceedings under which the plaintiffs claim are valid, the defendant has no title. If invalid, his claim is barred by possession, open, notorious, exclusive and adverse, for more than twenty years. Quacunque via data, the plaintiffs are entitled to judgment. Defendant defaulted.
Walton, Barkows, Danforth and Peters, JJ., concurred.